836 F.2d 1348
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jay SCOTT, John Byrd, Plaintiff-Appellants,v.Richard CELESTE;  Richard Seiter;  T.L.  Morris;  HaroldCarter, Defendant-Appellees.
Nos. 87-3561, 87-3596.
United States Court of Appeals, Sixth Circuit.
Jan. 13, 1988.

Before MERRITT, CORNELIA G. KENNEDY, and KRUPANSKY, Circuit Judges.

ORDER

1
These appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
These two pro se plaintiffs appeal the district court's dismissal of their 42 U.S.C. Sec. 1983 civil rights complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon review of the record, we hereby affirm the judgment of the district court for the reasons set forth in its order of May 18, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.